Citation Nr: 1601763	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-28 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded this issue in October 2015 for further development.  As discussed in detail below, there has not been substantial compliance with the remand directives and the Board may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current low back disorder is related to an in-service back injury that occurred in October 1956 at Fort Riley, Kansas.  He asserts that he has had continuous or recurrent low back pain since the incident in service.  The Veteran has also indicated that he has received continuous treatment for low back problems since service.  See January 2011 statement in support of claim.  Unfortunately, the Veteran's service treatment records are unavailable.  The Veteran was provided with a VA examination in November 2014 and the examiner provided a negative opinion with respect to whether the Veteran's current low back disorders (diagnosed as degenerative disc disease and L4-5, L5-S1 facet arthritis) are related to active military service.  The examiner explained that the documentation of chiropractic care did not begin until August 2006 and a back condition was not mentioned in VA clinical notes until July 2012.  The examiner also noted that the Veteran's service records are not available for review and without reliable documentation of previous events there is no way to establish their relationship to military service.  The Board notes that the examiner did not discuss the Veteran's lay statements of back pain in service with continuous pain since discharge from service and whether such pain is related to the Veteran's current low back disorders.  Furthermore, the VA treatment records document that the Veteran reported lower back pain as early as June 2006 and the record contains a letter from a private physician received in March 2014 that he treated the Veteran for lower back pain several times in 1999 and 2000.  It appears that the examiner overlooked this evidence. 

In light of the foregoing, the Board remanded the claim in October 2015 to obtain another VA examination and opinion.  The Board specifically requested that the examiner address the lay statements from the Veteran that his symptoms of low back pain began during active military service with continuous or recurrent symptoms since discharge from service and whether such pain is at least as likely as not related to his current low back disorders.  The Veteran was provided with a VA examination and medical opinion in October 2015.  The examiner provided a negative medical opinion; however, he did not address the lay statements from the Veteran with respect to recurrent symptoms of low back pain from service to the present and whether such low pain is at least as likely as not related to his current low back disorders.  Thus, an addendum from the October 2015 VA examiner should be obtained to address these issues, or if he is not available, another VA examination and medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his claim on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims folder.
2. After completing the foregoing and associating any outstanding evidence with the claims file, provide the claims folder to the VA examiner who provided the opinion in October 2015, if available, for clarification.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  
The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current low back disorders are at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the credible lay statement of an in-service injury to his back.  The examiner is asked to address the lay statements from the Veteran that his symptoms of low back pain began during active military service with continuous or recurrent symptoms since discharge from service and whether such pain is at least as likely as not related to his current low back disorders.

The examiner should provide an explanation for all conclusions reached.  

3. If the examiner who conducted the October 2015 VA examination is not available, then schedule the Veteran with a VA examination for service connection claim for a low back disorder.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current low back disorders are at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the credible lay statement of an in-service injury to his back. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the lay statements from the Veteran that his symptoms of low back pain began during active military service with continuous or recurrent symptoms since discharge from service and whether such pain is at least as likely as not related to his current low back disorders.

4. Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

